Exhibit 10.29.1

AMENDMENT NO. 1

TO

CAPITAL SUPPORT AGREEMENT

THIS AMENDMENT NO. 1 (the “Amendment”) to the Capital Support Agreement,
effective as of the 15th day of February 2008 (the “Amendment Effective Date”),
between SEI Liquid Asset Trust Prime Obligation Fund (the “Fund”) and SEI
Investments Company (the “Support Provider”).

WHEREAS:

 

  1. The parties hereto entered into a Capital Support Agreement, dated as of
December 3, 2007 (the “Agreement”); and

 

  2. The parties hereto desire to amend the Agreement on the terms and subject
to the conditions provided herein.

NOW THEREFORE, in consideration of the premises, covenants, representations and
warranties contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1. Unless otherwise expressly provided herein, capitalized terms shall have the
meanings assigned to them in the Agreement.

 

2. Section 1(e) of the Agreement is hereby deleted in its entirety and replaced
as set forth below:

“Letter of Credit” means one or more letters of credit issued by the Letter of
Credit Provider for the benefit of the Fund in an aggregate amount equal to
three million dollars ($3,000,000), and which shall terminate no sooner than the
date set forth in Section 3(c)(iv) of this Agreement.

 

3. Section l(g) of the Agreement is hereby deleted in its entirety and replaced
as set forth below:

“Maximum Contribution Amount” means three million dollars ($3,000,000).

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties caused this Amendment No. 1 to the Capital
Support Agreement to be executed this 15th day of February, 2008.

 

SEI INVESTMENTS COMPANY By:  

/s/ Dennis J. McGonigle

Name:   Dennis J. McGonigle Title:   Chief Financial Officer ADDRESS FOR
NOTICES:

One Freedom Valley Drive

Oaks, PA 19456

SEI LIQUID ASSET TRUST PRIME OBLIGATION FUND By:  

/s/ Timothy D. Barto

Name:   Timothy D. Barto Title:   Vice President ADDRESS FOR NOTICES:

One Freedom Valley Drive

Oaks, PA 19456

 

2